DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-10 are pending and being examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



2.	Claim(s) 1, 2, 6, 9, and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by ClinicalTrials.gov archive, Clinical trial identifier# NCT00565851, History of changes for Study# NCT00565851; published online February 20, 2009 (v143).
	ClinicalTrials.gov teaches treating patients having recurrent, ovarian, peritoneal, or fallopian tube platinum-sensitive cancer comprising administering intravenously to the patients concurrent paclitaxel + carboplatin + bevacizumab, followed by bevacizumab maintenance therapy repeated every 3 weeks (Arm II of the trial). Given the method of ClinicalTrials.gov comprises the same steps, reagents and patient populations claimed, the method would necessarily function to result in extending progression free survival of the patients by at least about 2.3 months as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


3.	Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Penson et al (J Clinical Oncology, January 1, 2010, 28:154-159, IDS) in view of Richardson et al (Gynecologic Oncology, 2008, 111:461-466, IDS).
Penson et al teach a method of treating ovarian cancer in a patient comprising treating the patient with chemotherapy (carboplatin and paclitaxel) concurrently with bevacizumab, followed by bevacizumab maintenance therapy, wherein the ovarian cancer is stage III or IV, wherein the cancer is peritoneal or fallopian tube cancer, wherein the treatment regimen comprises intravenous carboplatin (area under the curve = 5), paclitaxel (175 mg/m2 i.v.), and bevacizumab (15mg/kg i.v.) for six to eight cycles on day 1 and every 21 days and bevacizumab was omitted the first cycle and continued as a single agent for 1 year, wherein treatment extended progression free survival (abstract, p. 155; Table 1; Figure 2; p. 159). 
Penson et al does not teach that the patient's ovarian cancer is recurrent platinum-sensitive and the method results in extension of progression free survival for the patient by about 2.3 or 3.8 months or more when compare to a patient not treated with bevacizumab maintenance therapy. Although Penson et al teach administering carboplatin at area under the curve = 5, Penson et al does not teach administering at AUC = 4 or 6.  
Richardson et al teach a method of treating recurrent platinum-sensitive ovarian cancer patients by administering gemcitabine, carboplatin, and bevacizumab; wherein the ovarian cancer was stage III or IV; wherein the treatment regimen comprised i.v. administration of carboplatin doses ranging from AUC 2.5-3, gemcitabine 600-1000 mg/m2, bevacizumab 5 or 10mg/mg2, on days 1 and 15 in a 28 day cycle; wherein progression free survival was extended (abstract; p. 462; p. 463; Table 1 and 2; Figure 1; p. 465). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat recurrent platinum-sensitive ovarian cancer in the method of Penson et al and extend progression free survival for the patient by about 2.3 or 3.8 months or more when compare to a patient not treated with bevacizumab maintenance therapy. One would have been motivated to treat any ovarian cancer, regardless of recurrence, because it is still ovarian cancer which is taught and demonstrated by Penson et al to be successfully treated and extend progression-free survival by the claimed regimen. One would have been motivated to treat ovarian cancers that are platinum-sensitive using the method of Penson et al because Penson et al employs platinum drug carboplatin that the cancer would be sensitive to, and Richardson et al teach successfully treating recurrent platinum-sensitive ovarian cancer with a regimen containing platinum drug carboplatin. One of ordinary skill in the art would have a reasonable expectation of success treating recurrent platinum-sensitive ovarian cancer and extending PFS as claimed in the method of Penson et al given the success demonstrated by Penson et al for treating ovarian cancer and extending PFS using the same claimed treatment regimen comprising paclitaxel, carboplatin and bevacizumab, and given the success demonstrated by Richardson et al for treating recurrent platinum-sensitive ovarian cancer and extending PFS using a similar treatment regimen containing carboplatin and bevacizumab. Given the known cancer-treating function of paclitaxel, carboplatin and bevacizumab for ovarian cancer, one could have substituted recurrent platinum-sensitive ovarian cancer into the method of treating ovarian cancer taught by Penson et al and the results of treating the ovarian cancer patient and extending progression-free survival would be predictable. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer either AUC=4 or 6 of carboplatin in the method of Penson et al. One of ordinary skill in the art would have been motivated to and have a reasonable expectation of success given the success of treating ovarian cancer and extending progression-free survival demonstrated by Penson et al using an AUC value of carboplatin between the two claimed values (AUC = 5), and the success demonstrated by Richardson et al using a lower AUC value.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,778,340 in view of Penson et al (J Clinical Oncology, January 1, 2010, 28:154-159, IDS).
	The US Patent claims are drawn to a method of treating a patient diagnosed with recurrent platinum sensitive ovarian, fallopian tube or primary peritoneal cancer, comprising administering to the patient carboplatin and gemcitabine with concurrent administration of 15 mg/kg of an anti-VEGF antibody having heavy and light chain variable sequences SEQ ID NOs:1 and 2, followed by anti-VEGF antibody maintenance therapy, wherein the treatment regimen extends the progression free survival of the patient; wherein the anti-VEGF antibody is bevacizumab; wherein the carboplatin is administered at an AUC of 4; wherein the progression free survival of the patient is extended by at least 2.3 months or more compared to another patient not treated with the antibody; wherein the patient has Stage III or IV ovarian cancer.
The US Patent does not claim the treatment regimen comprises paclitaxel as instantly claimed.
Penson et al teach a method of treating ovarian cancer in a patient comprising treating the patient with chemotherapy (carboplatin and paclitaxel) concurrently with bevacizumab, followed by bevacizumab maintenance therapy, wherein the ovarian cancer is stage III or IV, wherein the cancer is peritoneal or fallopian tube cancer, wherein the treatment regimen comprises intravenous carboplatin (area under the curve = 5), paclitaxel (175 mg/m2 i.v.), and bevacizumab (15mg/kg i.v.) for six to eight cycles on day 1 and every 21 days and bevacizumab was omitted the first cycle and continued as a single agent for 1 year, wherein treatment extended progression free survival (abstract, p. 155; Table 1; Figure 2; p. 159). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute paclitaxel for gemcitabine in the method claimed by the instant application. One would have been motivated to because Penson et al teach and demonstrate successfully treating ovarian cancers with the same treatment regimen except substituting one known chemotherapeutic paclitaxel for another, gemcitabine. One of ordinary skill in the art would have a reasonable expectation of success substituting one known ovarian cancer chemotherapeutic in the same treatment regimen for the other and the results treating ovarian cancer as instantly claimed would have been predictable.

5.	Conclusion: No claim is allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642